MEMORANDUM**
The prosecutor’s closing arguments did not constitute “clear or obvious” error seriously affecting the trial’s fairness or integrity. See United States v. Blueford, 312 F.3d 962, 974 (9th Cir.2002). Additionally, we presume that the jury followed the district court’s curative instruction concerning the limited purpose of the hearsay statement. See Mancuso v. Olivarez, 292 F.3d 939, 952 (9th Cir.2002). Aguilar-Miranda’s argument that 21 U.S.C. §§ 841 and 960 are unconstitutional under Harris v. United States, 536 U.S. 545, 122 S.Ct. 2406, 153 L.Ed.2d 524 (2002), is foreclosed by our recent ruling in United States v. Hernandez, 314 F.3d 430, 437-38 (9th Cir. 2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.